Citation Nr: 0819163	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1960.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision that 
denied service connection for bilateral hearing loss, 
posttraumatic stress disorder (PTSD), and diabetes mellitus.  
In October 2003, the veteran filed a notice of disagreement 
with the hearing loss and PTSD claims.  In January 2005, the 
veteran testified before a Decision Review Officer (DRO) and 
essentially recharacterized the bilateral hearing loss claim 
to a left ear only hearing loss claim; a transcript of that 
hearing is of record.  An April 2005 supplemental statement 
of the case (SSOC) reflected the change in the 
characterization of the hearing loss issue.  In June 2006, 
the Board remanded the claims for further development.  An 
October 2007 Board decision continued to deny the claim 
seeking service connection for PTSD and remanded the left ear 
hearing loss claim for further development.  


FINDINGS OF FACT

A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and there is a preponderance of 
evidence against finding that veteran's current left ear 
hearing loss was related to service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards). 

In October 2001 correspondence (prior to the September 2003 
rating decision), the appellant was advised of what type of 
evidence was needed to substantiate the claim, and of her and 
VA's responsibilities in the development of the claim.  While 
the October 2001 letter did not advise the veteran verbatim 
to submit everything she had pertinent to her claim, it 
explained the type of evidence necessary to substantiate her 
claim and asked her to submit any such evidence.  This was 
equivalent to advising her to submit everything in her 
possession pertinent to the claim.  October 2006 and November 
2007 correspondence specifically narrowed the issue to 
service connection for left ear hearing loss, as per the 
veteran's intention as stated during her January 2005 DRO 
hearing, and provided notice regarding disability ratings and 
the effective dates of awards.  

A June 2004 statement of the case (SOC) and SSOCs in April 
2005, May 2007, and March 2008 notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claim.  While complete notice 
was not provided prior to the initial adjudication of the, 
such defect does not affect the essential fairness of the 
adjudication process.  She has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process. The claims were readjudicated in March 
2008 after all critical notice was provided.  She is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with her claims file, and VA 
obtained all pertinent/identified records that could be 
obtained  All evidence constructively of record has been 
secured.  The veteran was afforded an audiological 
evaluation.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.

II.  Factual Background

On July 1958 enlistment examination, the veteran had 15/15 
whispered voice hearing, bilaterally.  In September 1960 the 
veteran's left ear was swollen.  An audiogram revealed a "30 
% loss" in the left ear and the right ear was normal.  Five 
days later it was noted that an audiogram showed improvement.  
There were no audiogram results that were interpretable by VA 
standards.  Subsequently, in October 1960, the veteran was 
prescribed tetracycline for her ear.  December 1960 
separation examination was negative for any complaints or 
findings relating to a hearing loss disability.  She had 
15/15 whispered voice hearing, bilaterally. 

Post service treatment records included August 1961 to May 
1993 treatment reports (as a military spouse/dependent).  A 
February 1969 report noted nasal and ear congestion.  The 
diagnosis was upper respiratory infection.  In July 1969, the 
veteran reported that the left ear "popped" 2 days ago and 
she could not hear well.  The tympanis membrane was intact.  
She was treated for upper respiratory congestion.  A June 
1975 record from the Naval Regional Medical Center at Camp 
Pendleton, California had a diagnosis of otosclerosis, left.  
The veteran underwent a stapedectomy.  A history of a hearing 
loss present for about five years was noted.  An exploratory 
tympanotomy revealed otosclerosis of the left ear and a 
stapedectomy was performed.  Her postoperative course was 
unremarkable.  

A May 1993 VA treatment record showed that the veteran was 
evaluated for hearing aids.  In the right ear, hearing was 
within normal limits.  In the left ear there was essentially 
a profound mixed loss.  

December 2004 to March 2005 treatment records from San Diego 
VA Medical Center (VAMC) showed that the veteran was 
evaluated for CROS aids for increased sound awareness in her 
left ear.  It was noted that her left ear was unaidable with 
essentially normal hearing in her right ear.  She was fitted 
with CROD hearing aids.  

During her January 2005 DRO hearing, the veteran reported 
that she was exposed to a great deal of noise when stationed 
at Pensacola, because her barracks were located about 200 
yards from the airfield.  She reported that the jet noise was 
very loud, especially when she was outside.  She also noted 
treatment for hearing loss in the left ear in service.  

A December 2006 VA examination noted that the claims file was 
reviewed.  The veteran did not report significant recurring 
ear infections.  She reported a positive history of left ear 
surgery in the 1970's.  She indicated that she noticed a 
decrease in hearing 5 to 6 years prior to her surgery.  She 
had brief improvement after the surgery, and then lost her 
hearing in her left ear.  In the military, she worked in 
administration and in the photo lab.  Hearing protection was 
not used.  She denied significant, nonmilitary noise 
exposure.  She used a cross type amplification device in both 
ears. 



An audiometry revealed puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
   LEFT
110
110
105
95
105

In the right ear, the average puretone threshold was 11 db 
with a speech recognition score of 100 percent.  In the left 
ear, the average puretone threshold was 104 db, and speech 
recognition could not be tested in the left ear due to the 
degree of the hearing loss.  The examiner opined that the 
veteran's left ear hearing loss was less likely as not caused 
by or related to noise trauma in service.  There was 
documentation of a mild loss in the left ear of unknown 
etiology and this was documented on a Bekesy audiogram 
tracing in September 1960.  There was also a notation on the 
sick call treatment record of a 30 percent loss in the left 
ear with the right ear being normal.  Additionally, a 
subsequent Bekesy audiogram showed normal hearing in both 
ears.  There was documentation of a mild decrease in hearing 
in the left ear, which showed improvement five days later.  
The examiner opined that it would be mere speculation to 
relate the mild loss in the left ear in 1960, to the 
veteran's current, profound sensorineural hearing loss.  By 
her own report, the veteran stated that she had surgery on 
the left ear in the 1970's and that she had decreased hearing 
5 to 6 years prior to the surgery, which would also be 
significantly post-active duty time.  She reported that she 
noted a brief improvement in hearing in the left ear 
following surgery and then the hearing decreased again.  The 
examiner indicated that the loss documented in 1960 were only 
air conduction thresholds.  There was no bone conduction 
result and the mild loss of hearing was of unknown etiology 
and there was an improvement in the left ear to normal 
thresholds.  

III.  Criteria & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There must 
be a preponderance of the evidence against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

After a careful review of the evidence of record, it is found 
that the veteran's current left ear hearing loss disability 
was not incurred in service or related to any incident of 
service.  The evidence of record shows that the veteran's 
hearing was within normal limits at the time of her entrance 
into service.  She was seen in September 1960 for a swollen 
left ear.  An audiogram revealed a "30 % loss" in the left 
ear and the right ear was normal.  Five days later it was 
noted that an audiogram showed improvement.  There were no 
audiogram results that were interpretable by VA standards.  
Subsequently, in October 1960, the veteran was prescribed 
tetracycline for her ear.  This condition resolved by her 
discharge, as confirmed by the normal December 1960 
separation examination, which showed no complaints related to 
her hearing and a normal hearing test.  It was not until 
years later, that the veteran had complaints relating to her 
left ear.  In 1969 she had complaints of not hearing well out 
of her left ear and at that time she was diagnosed with an 
upper respiratory infection.  A June 1975 report provided a 
diagnosis of otosclerosis, left, treated with stapedectomy.  
It was noted that hearing loss had been present for about 5 
years (or 1970, which was still 10 years post service).  An 
audiology evaluation in 1993 noted profound mixed hearing 
loss in the left ear.  A December 2006 VA examination 
included an interpretable audiogram by VA standards that 
showed a profound sensorineural hearing loss across 
frequencies in the left ear.  Although the veteran currently 
has a left ear hearing loss by VA standards and there was in 
service documentation of a mild hearing loss in her left ear 
that resolved, there is no competent medical opinion of a 
nexus, or link, between currently diagnosed left ear hearing 
loss and the veteran's active military service.  Of 
significance is the December 2006 VA audiological evaluation 
in which the examiner opined that the veteran's current left 
ear hearing loss was less likely as not related to acoustic 
or noise trauma in service and it would be mere speculation 
to equate the mild left ear hearing loss noted in service to 
the current profound hearing loss because the loss documented 
in 1960 was only air conduction thresholds (and not measured 
in puretone thresholds).  The examiner also reasoned that the 
mild loss in the left ear in 1960 was of unknown etiology and 
hearing was normal again in both ears five days later.  Also, 
even though the veteran reported a decrease in hearing 5 to 6 
years prior to her stapedectomy in the 1970's, it was still 
significantly post-active duty time.  These findings were 
made after a review of the veteran's medical records and a 
thorough examination of the veteran.  Rationale was provided.  
This medical evidence is contrary to the veteran's claim, and 
stands unrefuted in the record.  

While the veteran contends that she has a left ear hearing 
loss disability attributable to noise exposure in service 
related to living across from an airfield or related to in 
service treatment, she is a layperson and her opinion is not 
competent to provide the nexus between her current disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, although lay statements may be 
satisfactory for establishing the in-service incurrence of an 
event that ultimately resulted in hearing loss, they are not 
sufficient to link a present hearing condition to in-service 
noise exposure.

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.

The Board further notes that sensorineural hearing loss was 
not manifest to a compensable degree within one year 
following separation from service.

Therefore, the Board finds that service connection for left 
ear hearing loss is not warranted.  As there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application in the instant 
case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


